                      IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF VIRGINIA
                              LYNCHBURG DIVISION

                                                    :
 JOHN DOE,                                          :
                                                    :
                  Plaintiff,                        :
                                                    :
 v.                                                 :
                                                    : CIVIL ACTION NO.
 WASHINGTON AND LEE UNIVERSITY,                     : 6:19-cv-00023-NMK
                                                    :
                 Defendant.                         :
                                                    ::

                                            NOTICE

       Plaintiff, John Doe, by counsel, advises the Court that plaintiff waives its right to hearing

on Plaintiff’s Motion to Proceed Under Pseudonym (Doc. #3). Plaintiff further advises the court

that counsel have conferred and agree to submit the matter on plaintiff’s brief (Doc. #4). A

proposed agreed order has been submitted for the Court’s consideration (Doc. #11).

                                             Respectfully,

                                             s/David G. Harrison

                                             David G. Harrison, Esq. (VSB #17590)
                                             THE HARRISON FIRM, PC
                                             5305 Medmont Circle S.W.
                                             Roanoke, VA 24018-1120
                                             (540) 777-7100
                                             david@harrisonfirm.us




                                                1
                                              Patricia M. Hamill, Esq.
                                              (Pa. I.D. No. 69912)
                                              (pro hac vice)
                                              CONRAD O’BRIEN PC
                                              Centre Square – West Tower
                                              1500 Market Street, Suite 3900
                                              Philadelphia, PA 19102-2100
                                              (215) 864-9600 (phone)
                                              (215) 864-9620 (fax)
                                              phamill@conradobrien.com

                                              Counsel for Plaintiff

                                CERTIFICATE OF SERVICE

       I certify that on June 21, 2019, I electronically filed the foregoing with the Clerk of the

Court using the CM/ECF system which will send notification of such filing to R. Craig Wood,

Esquire and Micah B. Schwartz, Esquire, counsel for defendant.

                                              s/ David G. Harrison




                                                 2
